Citation Nr: 1825205	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-34 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for degenerative disease of the lumbar spine (hereinafter a lumbar spine disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jasmin C. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from June 1970 to October 1994.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran originally requested a Travel Board hearing before a Veterans Law Judge, but later withdrew her request. 

In her October 2014 VA Form 9, the Veteran specified that she only wished to appeal her lower back claim.  The Board notes that the Veteran did not perfect an appeal for her claims for entitlement to service connection for left knee replacement and entitlement to an increased rating for service-connected GERD.  Therefore, these issues are not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets this delay, the Board finds that additional development is required prior to adjudication of the Veteran's claim.

The Veteran contends that her service-connected lumbar spine disability warrants a higher rating than currently assigned.  A zero percent rating is effective from September 3, 2010.  

The Veteran received a VA DBQ lumbar spine examination in October 2014.  However, this claim must be remanded for a new examination that complies with Correia v. McDonald, 28 Vet. App. 158 (2016).  In a recent precedential decision, the U.S. Court of Appeals for Veterans Claims (Court) held that for VA examinations to be adequate for rating musculoskeletal disabilities, they must record range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of motion of the opposite undamaged joint.  Correia, 28 Vet. App. 158 at 169-70 (citing 38 C.F.R. § 4.59 (2016)).   If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary, he or she should clearly explain why that is so.  Id. at 170. 

The October 2014 VA examination provided range of motion results for the lumbar spine, but did not specify the type of testing on which these results were based (i.e. active or passive, weight-bearing or nonweight-bearing), or provide results for each type of test, as required under Correia.  If only active range-of-motion testing was performed, and the other tests were deemed not necessary or possible, the examiner did not state this in the report.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  The issue of lumbar spine disorder is therefore remanded as the record does not reflect that the Veteran has been afforded an adequate VA examination as discussed in Correia.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and severity of her service-connected lumbar spine disorder.  The claims folder and a copy of this REMAND must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.  The examination should be performed in accordance with the Disability Benefits Questionnaire(s) (DBQs).

The examiner must address the severity and effects of the Veteran's disability.  In particular, the VA examination must include range of motion testing for the thoracolumbar spine in the following areas:

	Active motion;
	Passive motion;
	Weight-bearing; and
	Nonweight-bearing.

The examiner should also address the severity (i.e., favorable or unfavorable) and location of any ankylosis, and note any functional limitation caused by the lumbar spine disorder.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Any opinions expressed by the examiner must be accompanied by a complete rationale.

2.  Thereafter, readjudicate the issue on appeal.  If the benefits sought remain denied, provide the Veteran with a supplemental statement of the case, and afford her a reasonable opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012) only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




